Citation Nr: 1140640	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for anemia.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1972 to April 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi, which, inter alia, denied the Veteran's request to reopen her claim for service connection for anemia.   

The issue of service connection for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for anemia in the June 2002 rating decision.  The Veteran was notified of the decision and of her appellate rights; however, she did not perfect a timely appeal of that decision.  

2.  Evidence received since the June 2002 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for anemia.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, with respect to the Veteran's claim of service connection for anemia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the June 2002 rating decision which denied the Veteran's claim for service connection for anemia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen her claim for anemia, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Anemia 

The Veteran maintains that she developed anemia during her military service.  See the Veteran's August 2001 and December 2006 claims, April 2007 statement, October 2007 notice of disagreement (NOD), and May 2008 substantive appeal (VA Form 9); see also the September 2011 Informal Brief of Appellant in Appealed Case (Brief).

The AOJ denied service connection for anemia incurred during the Veteran's service in the June 2002 rating decision.  The AOJ notified the Veteran of this decision and apprised her of her procedural and appellate rights.  The Veteran did not file a NOD or a substantive appeal, thus not appealing that decision.  Therefore, the June 2002 rating decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that although the AOJ has adjudicated the issue of service connection for anemia on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for anemia before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen her previously denied claim for anemia in November 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible.").  

In the prior final rating decision of June 2002, the AOJ denied the Veteran's claim for service connection for anemia because, although there was evidence of some treatment for anemia during service, the evidence did not show that the Veteran was experiencing a "permanent residual or chronic disability."  The AOJ noted that the last VA medical examination of April 2002 had not found any current anemia. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the June 2002 rating decision.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, there is an exception to this rule.  Additional "relevant" service treatment records (STRs) are, automatically considered new and material evidence.  See 38 C.F.R. § 3.156(c).  In January 2007, the AOJ obtained STRs which record the Veteran's hospitalization for treatment for anemia in March 1982.  These STRs are clearly relevant to the Veteran's claim for service connection for anemia.  As these STRs show treatment during service which is clearly relevant to the Veteran's claim, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(c) has been received in the form of these additional service department records since the last final June 2002 rating decision.  The Board also notes that medical treatment records, including the September 2008 VA medical examination, indicate that the Veteran is currently experiencing a chronic anemia disorder.  Accordingly, the Veteran's claim for service connection for anemia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  


ORDER

As new and material evidence has been received, the claim for service connection for anemia is reopened.  To this extent, the appeal is granted.  



REMAND

Although it will require additional delay in final adjudication of the Veteran's claim, the Board concludes that a remand is necessary for further development of the evidence in terms of an additional VA medical examination and opinion.

The Veteran has asserted that she was diagnosed with and treated for anemia during her service.  Her STRs bear this out and show hospitalization and treatment for anemia in March 1982 (although no etiology was provided).  Further STRs show treatment in November 1980, indicated as treatment for hypochronic microcytic anemia; an October 1982 STR indicated her anemia as probable thalassemia.  Other STRs from July and November 1984 indicated that the Veteran was experiencing pregnancy related anemia.  In this regard, the Veteran was not indicated as experiencing any anemia at the time of her April 1972 entrance examination.  Her separation examination history of February 1994 noted her history of anemia, but the examiner did not indicate any anemia at that time.

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005); see also Wagner, 370 F.3d at 1096.  Furthermore, service connection is generally precluded by regulation for congenital "defects," because defects are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  

However, VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The General Counsel drew on medical authorities and case law from other federal jurisdictions and concluded that a defect differs from a disease in that a defect is defined as "more or less stationary in nature," while a disease is defined as "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110; 1111; 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation of a pre-existing disease during service.  Id. at 395.

In this instance, the Veteran was provided with a VA medical examination in September 2008.  At that time the examiner provided a review of the Veteran's STRs, and post-service VA medical treatment records, and concluded that the Veteran's in-service microcytic anemia is the same as the current microcytic anemia that she is experiencing.  The examiner noted, however, that her diagnosis of thalasemmia would be a "congenital disorder" which would be acquired at birth and not while on active duty.  However, the examiner also indicated that her in service and current microcytic anemia "would be superimposed" on her chronic underlying anemia.  In this regard, the September 2008 examiner indicated that the Veteran had a chronic disorder from birth, but also that she experienced certain aggravations or disorders superimposed on this pre-existing disorder.  

As such, under the governing law reviewed above, VA must attempt to determine if the Veteran's disorder is a "defect" or a "disease," and then apply the relevant standards.  Unfortunately, the opinion provided has not fully addressed these issues, and a new VA medical examination and opinion must be provided, by a specialist with expertise relevant to anemia.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's current VA medical treatment records showing treatment for anemia, dating from June 2009 to the present.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Arrange for the Veteran to undergo a new VA examination, by an appropriate specialist, to determine the nature and etiology of her current anemia condition(s).  She is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  The examiner should be (if possible) a relevant specialist who has not previously examined the Veteran.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  Based on a review of all the evidence in the claims folder, the examiner should specifically provide an opinion that addresses the following issues:

A)	First, provide a thorough review of the Veteran's medical history.  This should include her in-service diagnosis of and treatment for anemia in November 1980, hospitalization treatment for anemia in March 1982, the June 1982 diagnosis of thalassemia anemia, the July to November 1984 treatment indicated as for pregnancy related anemia, and the December 1984 indication of anemia of unknown etiology.  The examiner should also address the Veteran's separation examination of February 1994, the August 2001 diagnosis of anemia, the April 2002 examination that indicated that the Veteran was negative for anemia, and the findings of the September 2008 VA medical examination, as well as any other relevant records or evidence including new evidence obtained subsequent to this remand.  

	Then, in light of the evidence reviewed, please answer the following questions.  If the examiner identifies separate disorders, the examiner should answer the following questions for each disorder identified.

A)	Is the Veteran's anemia a congenital disease or a congenital defect?  Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating."

B)	If it is a congenital defect, did the Veteran experience a disease or injury superimposed on her pre-existing anemia that resulted in an additional disability?

C)	If the Veteran's anemia is a congenital disease, did the Veteran have this disease prior to entering military service in April 1972, i.e., was this a pre-existing disability?

D)	If she had a congenital disease that preexisted service, did this condition permanently increase in severity beyond the natural progression of the disease during her military service from April 1972 to April 1994?

E)	The examiner should explain any opinion provided, whether favorable or unfavorable, directly addressing the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

4.	Then, readjudicate the Veteran's claim for service connection for anemia.  If this claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


